UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1616




In Re:   CLEVELAND MCLEAN, JR.,

                Petitioner.



                 On Petition for Writ of Mandamus.
                     (2:90-cr-00105-HCM-TEM-5)


Submitted:   September 11, 2008        Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cleveland McLean, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cleveland McLean, Jr., petitions for a writ of mandamus

seeking amendment to his criminal sentence.       We conclude that

McLean is not entitled to mandamus relief.      Mandamus relief is

available only when the petitioner has a clear right to the relief

sought.   In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th

Cir. 1988).   Further, mandamus is a drastic remedy and should only

be used in extraordinary circumstances.      Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818,

826 (4th Cir. 1987).

           The relief sought by McLean is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                    PETITION DENIED




                                 2